DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,828,003 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-14, 17, 18 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

A) the present amendments to the claims overcome all outstanding 35 USC 112(a) & (b) rejections of record;
B) claims 1-3 remain allowable for reasons as stated in the Non-Final Rejection mailed 1/27/2022;

C) claims 4-13 remain allowable for reasons as stated in the above Non-Final Rejection;
D) claim 14 is allowed for incorporating the allowable subject matter of former claims 15 and 16, as indicated in the above Non-Final Rejection;
E) claim 17 is allowed for incorporating the allowable subject matter of former claims 14 and 17, as indicated in the above Non-Final Rejection;
F) claim 18 is allowed for incorporating the allowable subject matter of former claims 14 and 18, as indicated in the above Non-Final Rejection;
G) claim 23 is allowed for incorporating the allowable subject matter of former claims 19 and 23, as indicated in the above Non-Final Rejection;
H) claim 24 is allowed for incorporating the allowable subject matter of former claims 19 and 24, as indicated in the above Non-Final Rejection; and
I) claim 25 is allowed for incorporating the allowable subject matter of former claims 19 and 25, as indicated in the above Non-Final Rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yamada (see attached PTO-892) teaches the practice of timing the detector readout with the frequency of the DC/DC power supply; Hsieh (see attached PTO-892) teaches the practice of filtering the readout data with terms accounting for known constant interference frequencies; Liu (see attached PTO-892) teaches the practice of using readouts of odd pixels to correct for EMI influence in even-numbered pixels; and Uchiyama (see IDS filed 2/10/2022) teaches synchronizing the readout of the image and dark image to the sampled EMI noise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884